16/301,900
First Named Inventor
Strudwicke
Title
Machine Monitoring
File Location
16301900 Strudwicke


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for priority to PCT/AU2017/050449 05/16/2017 under 35 U.S.C. § 371 is acknowledged.
Applicant’s claim for priority to foreign application AUSTRALIA 2016901806 05/16/2016 under 35 U.S.C. § 119(a) is acknowledged.  A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
Information Disclosure Statements filed on 11/15/2018 and 1/18/20 are acknowledged and their contents have been considered.
Pending Claims
Claims 1, 3-4, 6-14 and 22-29 are pending for examination (the "Pending Claim(s)").  Claims 1, 10 and 13 are independent.  
Claims 1, 3-4 and 6-14 are currently amended.  Claims 22-29 are new.  
Claims 2, 5 and 15-21 have been canceled.  
Claim Objections
Claim 10, 11 and 29 are objected to because of the following informalities:  Claim 10 recites providing data indicative or the measured value of the parameter a processor configured to: receive the measured value data and should probably be providing data indicative [[or]] --of-- the measured value of the parameter a processor configured to: receive the measured value data--;-- . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 24 and 26 recites “the step of controlling the machine” does not appear in the base claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Rejection
Claim(s) 1, 3-4, 6-14 and 22-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1, 3-4, 6-14 and 22-29 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1, 3-4, 6-14 and 22-29 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 3-4, 6-14 and 22-29 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 3-4, 6-14 and 22-29 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1. 3, 4, 6-9, 12-14 and 22-29) and a machine (system/apparatus Claim(s) 10, 11 and 29).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1. (Currently amended) A method for monitoring the operation of a machine  [General Machine1]  [Tech Area2], the method comprising: measuring a plurality of parameters of the machine to obtain a plurality of measured values  [Extra-solution Activity3]  [Pre-Solution Activity4]; combining one or more of the values of the measured parameters to generate combined values; transforming the combined values to generate a plurality of normalised indicator values; and combining the normalised indicator values to indicate a condition of the machine [Mathematical Concept5]. 
2. (Cancelled).
3. (Currently amended) A The method according to claim 1, further comprising the step of controlling the machine in response to the indicated condition of the machine  [Extra-solution Activity3]  [Post-Solution Activity6]. 
4. (Currently amended) A The method according to claim 1, wherein the step of controlling the machine comprises an automatic adjustment of one or more operating parameters of the machine, by a controller, in response to the indicated condition of the machine  [Extra-solution Activity3]  [Post-Solution Activity6]. 
5. (Cancelled).
6. (Currently amended) The method according to claim 1, wherein the step of transforming the combined values comprises testing each combined value against a respective set of predetermined criteria, each comprising one or more predetermined ranges of values to determine whether each combined value falls within one of the predetermined ranges of values  [Mathematical Concept5]. 
7. (Currently amended) The method according to claim 6 wherein each criteria corresponds to an indicator value, the generated indicator values being those corresponding to criteria satisfied by the combined value  [Mental Processes7]. 
8. (Currently amended) The method according to claim 7 wherein the criteria and corresponding indicator values are adjusted upon completion of the method for subsequent repeat execution of the method  [Mathematical Concept5]  [Mental Processes7]. 
9. (Currently amended) The method according to claim 1, wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine [Mental Processes7]. 
10. (Currently amended) A system for monitoring a machine  [General Machine1]  [Tech Area2] , the system comprising: a plurality of sensors, each sensor measuring a parameter of the machine and providing data indicative or [of] the measured value of the parameter  [Extra-solution Activity3]  [Pre-Solution Activity4] a processor configured to  [Apply It8]  [Generic Computer9]: receive the measured value data  [Extra-solution Activity3]  [Pre-Solution Activity4] generate combined value data from the measured value data: transform the combined value data to generate a plurality of normalised indicator values: and combine the normalised indicator values to indicate a condition of the machine  [Mathematical Concept5] . 
11. (Currently amended) The system according to claim 10 further comprising a controller to control the machine  [Apply It8]  [Generic Computer9] in response to the indicated condition of the machine  [Mental Processes7]. 
12. (Currently amended) The system according to claim 10 wherein the processor is configured to generate the normalised indicator values by a comparison of the combined values with a set of predetermined criteria  [Mathematical Concept5]. 
13. (Currently amended) A machine comprising: a plurality of machine functions  [General Machine1]  [Tech Area2]; a plurality of sensors measuring parameters of the respective machine functions and producing data indicative of the measured values of those parameters  [Extra-solution Activity3]  [Pre-Solution Activity4]; a visual display  [Apply It8]  [Generic Computer9] providing a visual scale representing conditions of the machine  [Extra-solution Activity3]  [Post-Solution Activity6]; and a processor [Apply It8]  [Generic Computer9] that indicates a current condition [Extra-solution Activity3]  [Post-6] by, in response to the measured values from the plurality of the machine components, combining the measured values into combined values, transforming the combined values to generate a plurality of normalised indicator values, and wherein the normalised indicator values  [Mathematical Concept5] indicate the current condition of the machine on said visual scale [Extra-solution Activity3]  [Post-Solution Activity6]. 
14. (Currently amended) The machine according to claim 13 wherein the plurality of machine functions comprises one or more components of the machine and/or processes of the machine  [General Machine1]  [Tech Area2]. 
15-21. (Cancelled).
22. (New) The method according to claim 3, wherein the step of controlling the machine comprises an automatic adjustment of one or more operating parameters of the machine, by a controller, in response to the indicated condition of the machine  [Extra-solution Activity3]  [Post-Solution Activity6]. 
23. (New) The method according to claim 3, wherein the step of transforming the combined values comprises testing each combined value against a respective set of predetermined criteria, each comprising one or more predetermined ranges of values, to determine whether each combined value falls within one of the predetermined ranges of values  [Mathematical Concept5]. 
24. (New) The method according to claim 4, wherein the step of transforming the combined values comprises testing each combined value against a respective set of predetermined criteria, each comprising one or more predetermined ranges of values, to determine whether each combined value falls within one of the predetermined ranges of values [Mathematical Concept5]. 
25. (New) The method according to claim 3, wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine [Mental Processes7]. 
26. (New) The method according to claim 4, wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine [Mental Processes7]. 
27. (New) The method according to claim 6, wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine [Mental Processes7]. 
28. (New) The method according to claim 7, wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine [Mental Processes7]. 
29. (New) The system according to claim 11, wherein the processor is configured to generate the normalised indicator values by a comparison of the combined values with a set of predetermined criteria [Mathematical Concept5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

CLAIM(S) 1, 3-4, 6-14 AND 22-29 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER NILLSON ET AL. (U.S. PUB. NO. 2015/0234365; HEREINAFTER "NILLSON") IN VIEW OF LAKOMIAK ET AL. (U.S. PUB. NO. 2010/0082273; HEREINAFTER "LAKOMIAK").

INDEPENDENT CLAIM 1.

Regarding Claim 1, Nillson teaches A method for monitoring the operation of a machine, the method comprising: measuring a plurality of parameters of the machine to obtain a plurality of measured values ("The present disclosure relates to a method for determining a machine condition based on a received set of load data of a machine, including determining machine condition parameters based on measured performance parameters of a machine", paragraph [0009], lines 1 to 5; paragraphs [0029]-[0031]); combining one or more of the values of the measured parameters to generate combined values (e.g., "defining a subset of steady state conditions comprising the selected steady state condition and a plurality of surrounding steady state conditions based on a tolerance range of at least one parameter value of said subset of load data; calculating the relative differences between each parameter value of the subset of load data and corresponding parameter values for each of said subset of steady state conditions; adding the relative differences together for each steady state condition", paragraph [0022], lines 6 to 14).
Nillson is silent regarding transforming the combined values to generate a plurality of normalised indicator values; and combining the normalised indicator values to indicate a condition of the machine.  However, Lakomiak teaches the 
DEPENDENT CLAIM 2. (Canceled)
DEPENDENT CLAIM 3 and 11.
Regarding Claims 3 and 11, Nillson teaches further comprising the step of controlling the machine in response to the indicated condition of the machine ("Measured data may be outside of a tolerance range for reasons such as faulty sensors or due to other errors. In such events, it may be desirable to abort the procedure of determining a machine condition at an early stage which may be achieved by comparing measured load data to predefined tolerance ranges", paragraph [0027], lines 1 to 5; paragraph [0053]).
DEPENDENT CLAIM 4 and 22.
Regarding Claims 4 and 22, please see the rejection of Claim 3 regarding wherein the step of controlling the machine.
Regarding comprises an automatic adjustment of one or more operating parameters of the machine, by a controller, in response to the indicated condition of the machine.  While Nillson teaches the desirability of controlling the machine in response to the machine parameters (see the rejection of Claim 3), it does not explicitly discuss that the process is automated.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the control of the machine in the system of Nillson, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
DEPENDENT CLAIM 5. (Canceled)
DEPENDENT CLAIM 6, 23 and 24.
Regarding Claims 6, 23 and 24, Nillson teaches wherein the step of transforming the combined values comprises testing each combined value against a respective set of predetermined criteria, each comprising one or more predetermined ranges of values to determine whether each combined value falls within one of the predetermined ranges of values.  (e.g., "Furthermore, the measured parameter values may be verified against predetermined tolerance ranges where values falling outside a tolerance range", paragraph [0057], lines 3 to 5).
DEPENDENT CLAIM 7.
Regarding Claim 7, Nillson teaches wherein each criteria corresponds to an indicator value, the generated indicator values being those corresponding to criteria satisfied by the combined value (e.g., Fig. 3). 
DEPENDENT CLAIM 8.
Regarding Claim 8, Nillson does not explicitly teach wherein the criteria and corresponding indicator values are adjusted upon completion of the method for subsequent repeat execution of the method.  However, Lokomiak teaches "a user may configure systems 16, 18, and 20 to be controlled and monitored by condition monitoring and control system 10 using a software interface that provides an auto-configuration for the system", paragraph [0017], lines 2 to 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nillson with the capability to modify machine operation for subsequent repeat operation (e.g., ongoing) execution, with the benefit of dynamically monitoring and controlling the system (e.g., paragraph [0017]).
DEPENDENT CLAIM 9 and 25-28.
Regarding Claims 9 and 25-28, Nillson teaches wherein the indicator values are indicative of an effect on a health condition of the machine, and the indicated condition is a current health level of the machine.  ("By measuring performance parameters of the machine influencing the mechanical wear and tear of components in the machine, the resulting determined machine condition may be used to determine the 
INDEPENDENT CLAIM 10.

Regarding Claim 10, Nillson teaches A system for monitoring a machine (see the rejection of Claim 1), the system comprising: a plurality of sensors, each sensor measuring a parameter of the machine and providing data indicative or the measured value of the parameter a processor configured to: receive the measured value data (e.g., paragraphs [0011], [0029]).  Please see the rejection of Claim 1 regarding: generate combined value data from the measured value data: transform the combined value data to generate a plurality of normalised indicator values: and combine the normalised indicator values to indicate a condition of the machine. 
DEPENDENT CLAIM 12 and 29.
Regarding Claims 12 and 29, Nillson teaches wherein the processor is configured to generate the normalised indicator values by a comparison of the combined values with a set of predetermined criteria (e.g., "According to a third aspect, it is provided a system for determining a machine condition indicative of life consumption of a machine component subjected to loads during machine operation, the system comprising: a first database comprising predefined machine conditions associated to different sets of load data for the machine", paragraph [0035], lines 1 to 6).
INDEPENDENT CLAIM 13.
Regarding Claim 13, please see the rejections of Claims 1 and 10 regarding A machine comprising: a plurality of machine functions; a plurality of sensors measuring parameters of the respective machine functions and producing data indicative of the measured values of those parameters…in response to the measured values from the plurality of the machine components, combining the measured values into combined values, transforming the combined values to generate a plurality of normalised indicator values.
Nillson is silent regarding a visual display providing a visual scale representing conditions of the machine; and a processor that indicates a current condition by, and wherein the normalised indicator values indicate the current condition of the machine on said visual scale.  However, Lakomiak teaches an operator interface 14 that works in conjunction with a controller and monitor 12 (e.g., Fig. 1).  A visual scale of a current condition is illustrated on display 56 (e.g., Fig. 3; paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the display of machine parameter in the system of Nillson, as taught by Lakomiak, with the benefit of "the diagnostic information may be provided in a simplified or normalized manner to operator interface 14, thereby enabling the user to diagnose and troubleshoot the machine system problems without having detailed know ledge of condition monitoring data or condition monitoring systems", paragraph [0026], lines 13 to 18).
DEPENDENT CLAIM 14.
Regarding Claim 14, Nillson teaches wherein the plurality of machine functions comprises one or more components of the machine and/or processes of the machine (e.g., paragraphs [0029]-[0031]). 
DEPENDENT CLAIMS 15-21. (Canceled)
Conclusion
The Pending Claims have been examined in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.
The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MARK I CROHN/Examiner, Art Unit 2857  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                              





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   The recitation does not describe a particular machine or manufacture, effect a particular transformation or reduction of an article or apply the judicial exception in another meaningful way.  Therefore, the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. See also, MPEP 2106.05(b).   MPEP 2106.04(d); October 2019 Update, III(D); cf. 2019 Guidance, 84 FR 50 at 55, footnote 27.  See, October 2019 Update, III(D); 2019 Guidance, 84 FR 50 at 55, footnote 32; cf. id, footnote 27. [ID:(S2AP2)1131]
        2 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Limitation to Technological Area.  MPEP 2106.05(h).  Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. [ID:(S2B)1640]
        3 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        4 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        5 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010].
        Because of these concepts lack detail and are given the broadest reasonable interpretation of relatively simple calculations, these concepts may alternatively be considered as Mental Concepts (see Footnote 7) that practically could be applied in the human mind.
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        7 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        8 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        9 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]